DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 3/02/2022 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.

Response to Amendment
2.       This Office Action is in response to Amendment filed on date: 3/07/2022.
           Claims 1 and 4-20 are currently pending.
           Claims 1 and 4-12 have been amended.
           Claims 1, 12 and 13 are independent claims.

Reasons for Allowance
3.        Claims 1and 4-20 are allowed over the prior arts of record.
4.        The following is a statement of reason for the indication of allowance: 
            Claims 13-20 were allowed, the reasons for allowance were indicated in the previous non-final office action submitted on 12/14/2021. 
5.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A method for measuring a conductivity in a fluid flowing in a fluid channel, comprising:

wherein the creating the continuity includes squeezing the resilient insulating member for each of the two electrodes between the each of the two electrodes and a respective combination of the current source and voltage measuring contacts.” in combination with all other elements as claimed in claim 1. 

          Regarding claim 12, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “A conductivity measurement system, comprising:….flexible electrically-conducting elements attached to the fluid channel each with at least one conductor thereof facing the contact side of a respective one of said at least two electrodes; a medicament proportioning module having a pair of electrical contacts connected to a current source and a voltage sensor for each of the at least two electrodes; the medicament proportioning module being configured to receive the replaceable fluid circuit such that each of the flexible electrically-conducting elements is forced between the respective one of the at least two fluid channel planar electrodes and a respective one of the pairs of electrical contacts.” in combination with all other elements as claimed in claim 12.
        As to claim(s) 4-11, the claims are allowed as they further limit allowed claim 1.



Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Godfrey (U.S Pub. 2018/0052133) discloses methods can be used for correcting for the presence of voids in a fluid when measuring the conductivity thereof. The conductivity of a fluid can be measured using a conductivity sensor. Capacitance electrodes can be used to measure the capacitance of the fluid. The measured capacitance affected by the fluid can be used in combination with the measured conductivity to determine a corrected conductivity value that compensates for possible voids in the fluid. Other parameters, such as the makeup or temperature of the fluid can be used in determining the corrected conductivity measurement. Some such systems include an annular housing and can be inserted or integrated into fluid flow systems so that fluid to be analyzed flows through an aperture defined by the annular housing. (see specification for more details).           Salamitou (U.S Pub. 2004/0012395) discloses a device for determining the mean resistivity of a multiphase fluid having a continuous conductive phase, the device including a pipe segment (4) of insulating material and means (6) for generating an electric current in the fluid flowing along the pipe. The device has two measurement electrodes (10, 11) spaced apart in the axial direction of the insulating segment to measure the electrical resistance between said two 
        Kim (U.S Pub. 20170307580) discloses an apparatus or methodology for detecting one or more contaminants and/or measuring watering quality in a water supply system, which may be installed at any place chosen by a user so as to detect the one or more contaminants and/or measure the quality of water flowing through a pipe of the water supply system, such as tap water, water purifier, drinking water storage facility, or water intake facility. The present disclosure provides numerous benefits over the existing technology including convenience of handling with ease and safe fastening and installment of the apparatus for detecting one or more contaminants and/or measuring quality of water (see specification for more details).
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/9/2022